Citation Nr: 1434711	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-05 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for traumatic cataract and glaucoma of the right eye, as secondary to corneal laceration. 

2.  Entitlement to a compensable evaluation for right corneal laceration, postoperative.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from April 1966 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran initially requested a hearing before the Board, but withdrew that request in a March 2011 statement. 


FINDING OF FACT

The Veteran's corrected distance vision is no worse than 5/200 on the right; he has a postoperative cataract in the right eye with a replacement intraocular lens; he does not have anatomical loss of either eye; his vision is not limited to no more than light perception; and he is not legally blind.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for traumatic cataract and glaucoma of the right eye are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.84a, Diagnostic Codes 6029, 6066, 6090 (2013).

2.  The criteria for a compensable evaluation for right corneal laceration, postoperative are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6029, 6066, 6090 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment. Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied via letters sent to the Veteran in September and October 2009.  

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination most recently in December 2011.  The VA examination is sufficient, as the examiner considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

III.  Rating criteria for eye disabilities

The Veteran is service connected for a traumatic cataract and glaucoma of the right eye, evaluated as 30 percent disabling under Diagnostic Code 6029 and a right postoperative corneal laceration, evaluated as noncompensable under Diagnostic Code 6009.

Disability ratings for impaired vision generally are based on corrected distance vision with central fixation. 38 C.F.R. § 4.76.  A compensable rating is warranted when corrected visual acuity in the more impaired eye is 20/50 (or worse) and the less impaired eye is 20/40 (or worse); a rating in excess of 30 percent is first warranted where both eyes are 20/100, or where one is 20/200 and the other is 20/70. 38 C.F.R. § 4.79, Code 6066.  Where a claimant reports visual acuity that is between two sequentially listed visual acuities, the visual acuity which permits the higher evaluation is used.  38 C.F.R. § 4.76(b)(4) .

Under 38 C.F.R. § 4.75(c), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating visual impairment.  38 C.F.R. § 4.75(c).  In this case, the Veteran is only service-connected for a right eye disability. 

A.  Right eye traumatic cataract and glaucoma

The Veteran is service connected for right eye traumatic cataract and glaucoma, rated 30 percent disabling under Diagnostic Code 6029, which provides the rating criteria for aphakia or dislocation of crystalline lens.  Diagnostic Code 6029 is evaluated based on visual impairment, with the resulting level of visual impairment elevated by one step and a minimum 30 percent disability rating will be assigned for unilateral or bilateral aphakia or dislocation of crystalline lens.  

Diagnostic Code 6027 provides the rating criteria for cataracts of any type.  Preoperative cataracts are evaluated based on visual impairment.  For postoperative cataracts, if a replacement lens is present (pseudophakia), the disability is evaluated based on visual impairment.  If there is no replacement lens, the disability is evaluated based on aphakia.  

According to 38 C.F.R. § 4.75(d), the evaluation for visual impairment of one eye may be combined with other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under diagnostic code 7800), however, the evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  As the Veteran's service-connected right eye disability is already rated at 30 percent, an increased schedular rating is only available if there anatomical loss of the eye.  

The Veteran argues that he has the anatomical loss of one eye with the inability to wear a "prosthesis" contact lens, and therefore should be rated accordingly.  

VA treatment records dated September 2008 and October 2008 note that the Veteran's corrected visual acuity in his right eye was 20/400.  The Veteran reported having increased problems with his right eye, including irritation outdoors and severe photophobia.  

In January 2009, the Veteran's best corrected visual acuity in his right eye was 20/40+.  In June 2009, the Veteran complained that he was unable to adapt to contact lenses and voiced no interest in pursuing any additional contact lens fittings or corneal surgeries.  

During an October 2009 VA examination, the Veteran reported that he had cataract surgery in August 2002 and a corneal transplant in August 2003in the right eye.  The Veteran had no history of eye neoplasm or incapacitating periods due to eye disease.  The examiner noted that the Veteran had a corneal disorder that results in severe irregular astigmatism that can be improved more by contact lenses than by glasses.  The Veteran's best corrected visual acuity in his right eye was 20/40.  The examiner noted that the Veteran's intraocular lens has been replaced.  The examiner reported that treatment records show that the Veteran was unable to tolerate a hard contact lens, which corrected his visual acuity in his right eye to 20/40 in January 2009.  The examiner noted that the Veteran discontinued wearing the hard contact lens despite improvement in his vision.  

In November 2009, the Veteran underwent a general VA examination.  Corrected visual acuity was not recorded for the Veteran's right eye.  The examiner noted that the Veteran's right pupil had no light reaction and no fundus was seen.  Under gross visual field assessment, the examiner noted "right side blind."  

During a December 2011 VA examination, the Veteran complained of decreased vision and spots that move in his right eye.  The examiner noted that the Veteran's best corrected vision with glasses was 20/400 in his right eye during the October 2009 VA examination.  The examiner also noted that the Veteran's last eye exam in October 2011 showed that the Veteran was able to count fingers at 4 feet.  The Veteran's corrected visual acuity in the right eye was 5/200.  The examiner noted that the Veteran's right pupil was irregular and poorly reactive.  The Veteran did not have anatomical loss of either eye and his vision was not limited to no more than light perception.  The Veteran was able to test letters at 1 foot and the Veteran was able to perceive objects, hand movements, or count fingers at 3 feet.  The Veteran did not meet the statutory blindness requirement.  The Veteran reported that he was unable to wear a contact lens because of his high astigmatism.  

The Veteran did not have diplopia.  The Veteran had a clear corneal graft in the right eye, his iris was irregular and poorly reactive, and he had an intraocular lens in his right eye.  The Veteran's right fundus was abnormal; he had increased cupping and vitreous floaters.  A visual field test could not be completed because the Veteran has poor vision in his right eye.  The Veteran was noted to have a postoperative cataract in the right eye with a replacement intraocular lens.  The Veteran was also diagnosed with secondary traumatic glaucoma in the right eye that requires continuous medication for treatment.  The Veteran did not have any incapacitating episodes attributable to any eye condition in the past 12 months.  

The examiner noted that the Veteran was intolerant of contact lenses after a short trial period, but that his right eye has been documented to have good vision at 20/40 with a contact lens.  The examiner noted that although the Veteran is functionally monocular, there is no anatomical loss of eye, so the inability to wear a contact lens "prosthesis" under 38 C.F.R. § 4.75(e) is not applicable.  The examiner noted that there is no disfigurement and that the initial injury and subsequent surgeries to the right eye do not affect the Veteran's left eye.  The examiner noted that a corneal scar from the repaired corneal laceration is no longer present since the corneal transplant was done to excise it.  The examiner also noted that since the Veteran had cataract surgery, he has a replacement lens (pseudophakia), no aphakia.  

As noted above, if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating visual impairment.  38 C.F.R. § 4.75(c).  Using the disability rating criteria for visual impairment, vision in one eye at 5/200 and 20/40 in the other, equates to a 30 percent disability rating under Diagnostic Code 6066.  As the October 2009 and December 2011 examiners noted that the Veteran does not have anatomical loss of his right eye, a higher schedular disability rating is not available for the Veteran's right eye disability. 

In addition, the Board has considered whether a higher disability rating is warranted under any alternative Diagnostic Codes.  A part of the Veteran's right eye disability includes glaucoma.  Under Diagnostic Code 6012, congestive or inflammatory glaucoma with frequent attacks of considerable duration during continuance of actual total disability warrants a 100 percent disability rating.  In the alternative it may be rated as iritis under Diagnostic Code 6003, which only provides a minimum rating of 10 percent during active pathology.  38 C.F.R. § 4.84a.  Under Diagnostic Code 6013, simple, primary, noncongestive glaucoma is rated on impairment of visual acuity or field loss with a minimum rating of 10 percent.  Id.  

The record at no point indicates the Veteran has congestive or inflammatory glaucoma with frequent attacks of considerable duration.  Therefore, a 100 percent rating under Diagnostic Code 6012 is not warranted.  Furthermore, Diagnostic Code 6013 does not provide for a higher disability rating unless it is based upon impairment of visual acuity or field loss, which as previously discussed is limited to a 30 percent disability rating.  Consequently, the Board finds that no alternative Diagnostic Code provides for a disability rating higher than the present 30 percent.

B.  Right corneal laceration, postoperative

Corneal lacerations are rated based on either visual impairment or on incapacitating episodes, whichever results in higher evaluation.  For VA purposes an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other health care provider.  38 C.F.R. § 4.79, Diagnostic Code 6006, General Rating Formula for Diagnostic Codes 6000 through 6009 (Formula).  Under the Formula, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  In this case there is no evidence of prescribed bed rest due to the Veteran's postoperative right corneal laceration. That is, there is no evidence of incapacitating episodes; a higher rating is not warranted on that basis.

A higher rating is also not warranted based on visual impairment.  The Board notes that the December 2011 VA examiner noted that a corneal scar from the repaired corneal laceration is no longer present since the corneal transplant was done to excise it.  In addition, as explained above, the maximum disability rating based on visual impairment of one eye is 30 percent unless there is anatomical loss of the eye.  As the October 2009 and December 2011 examiners found that the Veteran does not have anatomical loss of his right eye, he is not entitled to a higher schedular evaluation for his right eye disability. 

IV.  Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's right eye disability (mainly pseudoaphakia, visual acuity impairment, and visual field impairment) are contemplated by the applicable rating criteria.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran withdrew his TDIU claim in November 2009.  In addition, there is no evidence of unemployability due to the Veteran's service-connected right eye disability and further consideration of TDIU is not warranted.

As a preponderance of the evidence is against the Veteran's claim, his appeal for a disability rating in excess of 30 percent for his right eye traumatic cataract and glaucoma and a compensable disability rating for his postoperative corneal laceration must be denied without application of the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 30 percent for traumatic cataract and glaucoma of the right eye, as secondary to corneal laceration is denied.

Entitlement to a compensable evaluation for right corneal laceration, postoperative is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


